Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 15, 2016

The Court of Appeals hereby passes the following order:

A16A1119. FRANK BERMAN v. THE STATE.

      In 2005, Frank Berman was convicted of two counts of child molestation and
one count of aggravated child molestation. Berman’s convictions were affirmed on
appeal. See Berman v. State, Case No. A13A1437 (decided October 31, 2013). In
December 2015, Berman filed an extraordinary motion for new trial.1 The trial court
denied the motion, and Berman filed this direct appeal.         We, however, lack
jurisdiction.
      Under OCGA § 5-6-35 (a) (7), appeals from the denial of an extraordinary
motion for new trial must comply with the discretionary appeal procedure. See
Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Berman’s failure
to comply with the necessary procedure deprives us of jurisdiction over his appeal,
which is hereby DISMISSED.




      1
       Berman had previously filed a motion to set aside a void judgment, which was
denied by the trial court. Berman sought direct appeal of the trial court’s order and
this Court dismissed his appeal. See Case No. A14A0913 (decided February 4,
2014).
Court of Appeals of the State of Georgia
                                     08/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.